DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 02/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  In the present case, claims 1-20 as a whole appear to be directed to an embodiment of an invention which is wholly not shown in the drawings filled on 02/24/2021. Specifically, claims 1-20 appear to be directed towards the invention shown in Figure 10 and Figure 11 of Parent Applications 13/077769 and 12/707657, which have not been incorporated by reference. Therefore, the invention of claims 1-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Specification
The disclosure is objected to because of the following informalities: Claims 1-20 as a whole appear to be directed to an embodiment of an invention which is wholly not described in the Specification filled on 02/24/2021. Specifically, claims 1-20 appear to be directed towards the invention shown in Figure 10 and Figure 11 (and described in the corresponding written description) of Parent Applications 13/077769 and 12/707657, which have not been incorporated by reference.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the term "backside" in claim 1 is a relative term which renders the claim indefinite.  The term "backside" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the term “backside” has the common meaning “the side or surface opposite the front or face of something”. However, the claims have not defined any front or face relative to which a “backside” may be defined. As such, it is unclear what is meant by “backside”.
Claims 2-7 depend from claim 1 and are therefore rejected for the same reason(s) of indefiniteness as stated above. 
Claim 4 recites the limitation "the other lens" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
6 recites the limitation "each other lens" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 8, the term "backside" in claim 8 is a relative term which renders the claim indefinite.  The term "backside" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the term “backside” has the common meaning “the side or surface opposite the front or face of something”. However, the claims have not defined any front or face relative to which a “backside” may be defined. As such, it is unclear what is meant by “backside”.
Claims 9-15 depend from claim 8 and are therefore rejected for the same reason(s) of indefiniteness as stated above.
Regarding Claim 9, the term "backside" in claim 9 is a relative term which renders the claim indefinite.  The term "backside" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the term “backside” has the common meaning “the side or surface opposite the front or face of something”. However, the claims have not defined any front or face relative to which a “backside” may be defined. As such, it is unclear what is meant by “backside”.
Claim 12 recites the limitation "the other VCSEL" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the other lens" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
14 recites the limitation "each other lens" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 16, the term "backside" in claim 16 is a relative term which renders the claim indefinite.  The term "backside" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the term “backside” has the common meaning “the side or surface opposite the front or face of something”. However, the claims have not defined any front or face relative to which a “backside” may be defined. As such, it is unclear what is meant by “backside”.
Claims 17-20 depend from claim 16 and are therefore rejected for the same reason(s) of indefiniteness as stated above.
Claim 18 recites the limitation "the other emitting device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "each other lens" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "each other lens" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the emitting device” in line 3. However, the claims establish a plurality of emitting devices. As such, it is unclear as to which emitting device line 3 refers. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-8 and 10-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zhang et al. US 2005/0025211 A1 (hereinafter Zhang).
Regarding Claim 1, Zhang teaches a device (Fig. 4; Abst.), comprising: a substrate (substrate 101, Fig. 4); a vertical-cavity surface-emitting laser (VCSEL) array (array of VCSEL devices 401, 402, 403, Fig. 1; Abst.; Par. 28); and a plurality of lenses fabricated on a backside of a surface of the substrate (microlenses 407, 408, 409, Fig. 4; Abst.; Par. 28; Par. 22), wherein each lens, of the plurality of lenses, corresponds to a VCSEL of the VCSEL array (Each VCSEL has a corresponding integrated microlens, Abst.; Par. 28), and wherein each lens, of the plurality of lenses, is configured to focus light emitted by the corresponding VCSEL to a focal point (focusing of the VCSEL device output laser beam, Abst.; “lenses can be offset from the output axis of a corresponding VCSEL within the VCSEL array, toward the direction of the center of the 
Regarding Claim 2, Zhang teaches the device of claim 1, wherein the plurality of lenses are configured to focus light emitted by the VCSEL array to a same focal point (see Fig. 4; “lenses can be offset from the output axis of a corresponding VCSEL within the VCSEL array, toward the direction of the center of the array, to thereby (progressively) focus the output beam of the array as a whole more effectively. This arrangement is particularly useful for coupling the output beam of the VCSEL to a single mode fiber for telecommunications applications”, Par. 28).
Regarding Claim 3, Zhang teaches the device of claim 1, wherein a lens, of the plurality of lenses, is centered over a center VCSEL of the VCSEL array (VCSEL 402 and corresponding microlens 408 shown in the center of the array, Fig. 4), and wherein the lens is configured to focus light emitted by the center VCSEL to a particular focal point (focusing of the VCSEL device output laser beam, Abst.; end of a single mode fiber may be considered as the “particular focal point”; “lenses can be offset from the output axis of a corresponding VCSEL within the VCSEL array, toward the direction of the center of the array, to thereby (progressively) focus the output beam of the array as a whole more effectively. This arrangement is particularly useful for coupling the output beam of the VCSEL to a single mode fiber for telecommunications applications”, Par. 28).
Regarding Claim 4, Zhang teaches the device of claim 3, wherein another lens, of the plurality of lenses, corresponding to another VCSEL, of the VCSEL array (microlens 407 
Regarding Claim 5, Zhang teaches the device of claim 3, wherein other lenses, of the plurality of lenses, corresponding to other VCSEL, of the VCSEL array (microlens 407 corresponding to VCSEL 401, and microlens 409 corresponding to VCSEL 403, Fig. 4), are positioned at corresponding offset distances from the center VCSEL such that light passing through the other lenses are directed to the particular focal point (see Fig. 4; “lenses can be offset from the output axis of a corresponding VCSEL within the VCSEL array, toward the direction of the center of the array, to thereby (progressively) focus the output beam of the array as a whole more effectively. This arrangement is particularly useful for coupling the output beam of the VCSEL to a single mode fiber for telecommunications applications”, Par. 28).
Regarding Claim 6, Zhang teaches the device of claim 3, wherein each other lens, of the plurality of lenses, is positioned offset over a corresponding VCSEL of the VCSEL array (microlens 407 corresponding to VCSEL 401, and microlens 409 corresponding to VCSEL 403, Fig. 4) such that light passing through each other lens is directed to the particular focal point (see Fig. 4; “lenses can be offset from the output axis of a corresponding VCSEL within the 
Regarding Claim 7, Zhang teaches the device of claim 1, wherein the plurality of lenses are configured to focus light emitted by the VCSEL array into a particular pattern (light may be focused into a pattern comprising a single focal point, as described in reference to Fig. 4; Par. 28; alternatively, light may be focused into a pattern comprising three parallel focal points, as described in reference to Fig. 3; Par. 27; see also Par 26, “the array as described above can be arranged in a variety of shapes and sizes; for example, circular, rectangular or hexagonal”).
Regarding Claim 8, Zhang teaches a vertical-cavity surface-emitting laser (VCSEL) array device (Fig. 4; Abst.), comprising: a substrate (substrate 101, Fig. 4); a plurality of VCSELs (array of VCSEL devices 401, 402, 403, Fig. 1; Abst.; Par. 28); and a plurality of lenses fabricated on a backside of a surface of the substrate (microlenses 407, 408, 409, Fig. 4; Abst.; Par. 28; Par. 22), wherein each lens, of the plurality of lenses, is configured to focus light emitted by a corresponding VCSEL of the plurality of VCSELs (Each VCSEL has a corresponding integrated microlens, Abst.; Par. 28; focusing of the VCSEL device output laser beam, Abst.; “lenses can be offset from the output axis of a corresponding VCSEL within the VCSEL array, toward the direction of the center of the array, to thereby (progressively) focus the output beam of the array as a whole more effectively. This arrangement is particularly useful for coupling the output beam of the VCSEL to a single mode fiber for telecommunications applications”, Par. 28).

Regarding Claim 11, Zhang teaches the VCSEL array device of claim 8, wherein a lens, of the plurality of lenses, is centered over a center VCSEL of the plurality of VCSELs (VCSEL 402 and corresponding microlens 408 shown in the center of the array, Fig. 4), and wherein the lens is configured to focus light emitted by the center VCSEL to a particular focal point (focusing of the VCSEL device output laser beam, Abst.; end of a single mode fiber may be considered as the “particular focal point”; “lenses can be offset from the output axis of a corresponding VCSEL within the VCSEL array, toward the direction of the center of the array, to thereby (progressively) focus the output beam of the array as a whole more effectively. This arrangement is particularly useful for coupling the output beam of the VCSEL to a single mode fiber for telecommunications applications”, Par. 28).
Regarding Claim 12, Zhang teaches the VCSEL array device of claim 11, wherein another lens, of the plurality of lenses, corresponding to another VCSEL, of the plurality of VCSELs (microlens 407 corresponding to VCSEL 401, Fig. 4), is positioned at an offset relative to the other VCSEL such that light passing through the other lens is directed to the particular focal point (see Fig. 4; “lenses can be offset from the output axis of a corresponding VCSEL within the 
Regarding Claim 13, Zhang teaches the VCSEL array device of claim 11, wherein other lenses, of the plurality of lenses, corresponding to other VCSELs, of the plurality of VCSELs (microlens 407 corresponding to VCSEL 401, and microlens 409 corresponding to VCSEL 403, Fig. 4), are positioned at offsets relative to the other VCSELs such that light passing through the other lenses are directed to the particular focal point (see Fig. 4; “lenses can be offset from the output axis of a corresponding VCSEL within the VCSEL array, toward the direction of the center of the array, to thereby (progressively) focus the output beam of the array as a whole more effectively. This arrangement is particularly useful for coupling the output beam of the VCSEL to a single mode fiber for telecommunications applications”, Par. 28).
Regarding Claim 14, Zhang teaches the VCSEL array device of claim 11, wherein each other lens, of the plurality of lenses, is positioned offset over a corresponding VCSEL of the plurality of VCSELs (microlens 407 corresponding to VCSEL 401, and microlens 409 corresponding to VCSEL 403, Fig. 4) such that light passing through each other lens is directed to the particular focal point (see Fig. 4; “lenses can be offset from the output axis of a corresponding VCSEL within the VCSEL array, toward the direction of the center of the array, to thereby (progressively) focus the output beam of the array as a whole more effectively. This arrangement is particularly useful for coupling the output beam of the VCSEL to a single mode fiber for telecommunications applications”, Par. 28).

Regarding Claim 16, Zhang teaches a device (Fig. 4; Abst.), comprising: a substrate (substrate 101, Fig. 4); a plurality of emitting devices (array of VCSEL devices 401, 402, 403, Fig. 1; Abst.; Par. 28); and a plurality of lenses fabricated on a backside of a surface of the substrate (microlenses 407, 408, 409, Fig. 4; Abst.; Par. 28; Par. 22), wherein the plurality of lenses are configured to focus light emitted by the plurality of emitting devices to a same focal point (Each VCSEL has a corresponding integrated microlens, Abst.; Par. 28; focussing of the VCSEL device output laser beam, Abst.; “lenses can be offset from the output axis of a corresponding VCSEL within the VCSEL array, toward the direction of the center of the array, to thereby (progressively) focus the output beam of the array as a whole more effectively. This arrangement is particularly useful for coupling the output beam of the VCSEL to a single mode fiber for telecommunications applications”, Par. 28).
Regarding Claim 17, Zhang teaches the device of claim 16, wherein a lens, of the plurality of lenses, is centered over a center emitting device of the plurality of emitting devices (VCSEL 402 and corresponding microlens 408 shown in the center of the array, Fig. 4).

Regarding Claim 19, Zhang teaches the device of claim 17, wherein each other lens, of the plurality of lenses (microlens 407 corresponding to VCSEL 401, and microlens 409 corresponding to VCSEL 403, Fig. 4), is positioned offset over a corresponding emitting device of the plurality of emitting devices (see Fig. 4; “lenses can be offset from the output axis of a corresponding VCSEL within the VCSEL array, toward the direction of the center of the array, to thereby (progressively) focus the output beam of the array as a whole more effectively. This arrangement is particularly useful for coupling the output beam of the VCSEL to a single mode fiber for telecommunications applications”, Par. 28).
Regarding Claim 20, Zhang teaches the device of claim 17, wherein each other lens, of the plurality of lenses, corresponding to an emitting device located at a distance from the center emitting device (microlens 407 corresponding to VCSEL 401, and microlens 409 corresponding to VCSEL 403, Fig. 4), is positioned offset from a center of the emitting device proportionally to the distance from the center emitting device (see Fig. 4; “lenses can be offset from the output axis of a corresponding VCSEL within the VCSEL array, toward the direction of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang in view of Nishiguchi et al. US 5166824 (hereinafter Nishiguchi).
Regarding Claim 9, Zhang teaches the VCSEL array device of claim 8, wherein the plurality of lenses being transferred to the substrate through an etch (Par. 22).
Zhang does not specifically teach wherein a photolithographic process used to fabricate the plurality of lenses on the backside of the surface of the substrate comprises: the plurality of lenses being defined with photoresist, the photoresist being heated, and the plurality of lenses being transferred to the substrate through an etch. However, Nishiguchi teaches a process for 
It would have been obvious to one of ordinary skill in the art to modify Zhang such that a photolithographic process used to fabricate the plurality of lenses on the backside of the surface of the substrate comprises: the plurality of lenses being defined with photoresist, the photoresist being heated, and the plurality of lenses being transferred to the substrate through an etch, because this allows a substrate with a plurality of lenses to be manufactured easily at low cost.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Warren et al. NPL “Integration of diffractive lenses with addressable vertical-cavity laser arrays” (hereinafter Warren) teaches a device (Fig. 1), comprising: a substrate (GaAs Substrate); 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692.  The examiner can normally be reached on Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID W LAMBERT/Examiner, Art Unit 2636